Citation Nr: 1043610	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-05 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
improved pension benefits in the amount of $4,299.00 was properly 
created.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in the 
amount of $4,299.00.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to April 1953.  

In May 2001, the Atlanta, Georgia, Regional Office (RO) proposed 
to reduce the Veteran's Department of Veterans Affairs (VA) 
improved pension benefits.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 RO decision 
which implemented the proposed reduction as of February 1, 1998.  
In August 2001, the Veteran was informed of an overpayment of VA 
improved pension benefits to him in the calculated amount of $4, 
299.00.  In August 2001, the Veteran submitted a notice of 
disagreement with the creation of the overpayment of VA improved 
pension benefits and requested a waiver of recovery of the 
alleged overpayment.  In November 2001, the RO's Committee on 
Waivers and Compromises (Committee) denied waiver of recovery of 
an overpayment of VA improved pension benefits in the amount of 
$4,299.00.  In November 2001, the Veteran disagreed with the 
denial of a waiver of recovery of the overpayment in the 
calculated amount.  In February 2003, the RO issued a statement 
of the case which addressed the issue of waiver of recovery of 
the overpayment of VA improved pension benefits in the calculated 
amount.  In March 2004, the Board remanded the Veteran's appeal 
so that the Veteran could be scheduled for a hearing before a 
Veterans Law Judge.  In September 2004, the Board remanded the 
Veteran's appeal to the RO for additional action which included 
rescheduling the Veteran for a hearing before a Veterans Law 
Judge.  The Veteran subsequently failed to appear for the 
scheduled hearing.  In September 2010, the Board granted 
advancement on the docket on its own motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  


REMAND

Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently issued a 
statement of the case addressing the issue, the Board must remand 
the issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 
(2010).  

In February 2001, the Veteran was informed of an overpayment of 
improved VA pension benefits in the calculated amount of 
$4,299.00.  In August 2001, the Veteran submitted a timely notice 
of disagreement with the creation and calculation of the debt.  
In September 2004, the Board remanded the Veteran's appeal to the 
RO so that the RO could "fully review the validity and the 
amount of the overpayment of nonservice-connected disability 
pension benefits in the calculated amount of $4, 299.00."  In a 
February 2009 decision, the RO informed the Veteran that "the 
evidence of record does not support any changes on the previous 
decision which is confirmed and continued."  The Veteran has not 
been issued a statement of the case which addresses the creation 
and calculation of the overpayment of VA improved pension 
benefits in the calculated amount of $4,299.00.  

The question of whether the overpayment at issue was properly 
created is inextricably intertwined with the issue pertaining to 
the Veteran's entitlement to waiver of recovery of the 
overpayment.  Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has jurisdiction of 
the issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in the 
first instance.  

The Veteran last submitted a Financial Status Report (VA Form 
20-5655) in October 2002.  The Veteran's current financial 
information would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  Expedited handling 
is requested.  

1.  Provide the Veteran with a Financial 
Status Report (VA Form 20-5655) to complete 
and return.  

2.  Issue a statement of the case which 
contains a full and complete discussion of 
whether the overpayment of VA improved 
pension benefits in the amount of $4,299.00 
was properly created and calculated.  Allow 
the Veteran an opportunity to respond.  The 
Veteran is advised that if he desires to 
appeal that issue, he must file a timely 
substantive appeal.  

3.  Then readjudicate the Veteran's 
entitlement to waiver of recovery of an 
overpayment of VA improved pension 
benefits.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

